DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 2, 11-14 and 16 have been fully considered and are persuasive.  The objection of claims 2, 11-14 and 16 has been withdrawn. 
Applicant's arguments, see section titled “§ 112(a) Written Description”, with respect to claims 2-3, 12-13, 16 and 19 have been fully considered and are persuasive. The rejections under 35 U.S.C. § 112(a) for written description of claims 2-3, 12-13, 16 and 19 has been withdrawn.
Applicant's arguments, see section titled “§ 112(b) Definiteness”, with respect to claims 5-6, 12-13, 16 and 19 have been fully considered and are partially persuasive. The rejections under 35 U.S.C. § 112(b) for definiteness of claims 5-6, 12-13, 16 and 19 has been withdrawn.

Claim Objections
Claim(s) 12 is/are objected to because of the following informalities:  it is suggested to change “for” in “for the first” in lines 17 and 21 to “to” or “into” or “onto” (the use of “for” does not mean that the first instruction set is loaded to the first set and so “additional clusters of processing elements are dynamically added to the first set of processing elements” “in accordance with the instruction sets” may not be supported by the specification if the first instruction set isn’t loaded to/into/onto the first set).  Appropriate correction is required.
Claim(s) 16 is/are objected to because of the following informalities:  it is suggested to change “processor” in line 3 to “processor;” and “for” in “for the first” in line 12 to “to” or “into” or “onto” and “for” in “for the second” in line 13 to “to” or “into” or “onto” (the use of “for” does not mean that the first and second instruction sets are loaded to the first and second sets, respectively and so “the first set of processing elements is further configured to process a signal of a first type based on the first instruction set” may not be supported by the specification if the first instruction set isn’t loaded to/into/onto the first set).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a dispatch unit configured to load instruction sets for the first set of processing elements” in claim 12 and “a dispatch unit configured to load…” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has amended this claim to now recite “the second processor configured to generate a second signal indicative of transferring the set of data to the first processor of the second set of processors” and states that support is found in ¶ 21 and 47 and fig. 5. After a review of these paragraphs and fig. 5 and the rest of the specification and with no explanation by the Applicant, it appears that this amendment is not supported by the specification. Although ¶ 21 recites “process the set of data to generate a second signal of a second type”, this generation is to “transmit the second signal with a plurality of antennas” and not indicative of transferring the set of data to the first processor of the second set of processors. Claims 2-3 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 2, in view of claim 1 being amended to have “the second processor configured to generate a second signal indicative of transferring the set of data to the first processor of the second set of processors”, the specification does not support “process the set of data to generate the second signal according to the second instruction set associated with the second wireless communication protocol”. Claim 3 fails to resolve the deficiency of claim 2 and is thus rejected under similar rationale.
Claim(s) 12-13, 16 and 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2181(IV) states “an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph”. As explained below in the 112(a) or pre-AIA  section 112, first paragraph rejection, claim limitation(s) invoking means plus function does not have sufficient corresponding structure and thus inadequate disclosure. Claim 13 fails to resolve the deficiency of claim 12 and is thus rejected under similar rationale. Claim 19 fails to resolve the deficiency of claim 16 and is thus rejected under similar rationale.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 has been amended to now have “a portion of the first set of processing elements is subtracted in accordance with the instruction sets that are loaded for the first set of processing elements”. Applicant states that support is found in ¶ 21, 45 and 47. After a review of these paragraphs and the rest of the specification and with no explanation by the Applicant, it appears that this amendment is not supported by the specification. These paragraphs and the rest of the specification clearly show the addition part happens in accordance with the instruction sets but does not clearly show that the subtraction happens “in accordance with the instruction sets that are loaded for the first set of processing elements”. The closest the Examiner found for support is in ¶ 45 of the published specification recites “greater or fewer clusters 406 may be dynamically added or subtracted from the first set 402 and/or the second set 404 based on system demands or signaling volumes” and ¶ 100 which recite “in a cluster of processing elements 104 that are communicating a processed signal to a cellular interface 112 for the small cell 1030 to communicate with the drone 1017, greater or fewer clusters 406 may be dynamically added or subtracted from a first set of clusters 402 and/or a second set of clusters 404 based on system demands or signaling volumes”. It appears these two paragraphs does not show a relationship between the subtraction and “the instruction sets that are loaded for the first set of processing elements”. Claim 13 fails to resolve the deficiency of claim 12 and is thus rejected under similar rationale.
Claim(s) 12-13, 16 and 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2181(IV) states “an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph”. As explained below in the 112(a) or pre-AIA  section 112, first paragraph rejection, claim limitation(s) invoking means plus function does not have sufficient corresponding structure and thus inadequate disclosure. Claim 13 fails to resolve the deficiency of claim 12 and is thus rejected under similar rationale. Claim 19 fails to resolve the deficiency of claim 16 and is thus rejected under similar rationale.
Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 16, claim 16 has been amended to now recite “as an amount of signals of the first type to process increases in accordance with the first instruction set”. Given the lengthy nature of the last wherein clause of claim 16, it appears that the “in accordance with the first instruction set” modifies “as an amount of signals of the first type to process increases”. Applicant states that support is found in ¶ 21, 45 and 47. After a review of these paragraphs and the rest of the specification and with no explanation by the Applicant, it appears that this amendment is not supported by the specification. Claim 19 fails to resolve the deficiency of claim 16 and is thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-6, 12-13, 16 and 19  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, in view of “transmit a third signal…to one of the first and second processors” which in one embodiment the third signal is transmitted to the second processor, it is unclear how there is “the first processor is configured to process the third signal”. The third signal is at the second processor in this embodiment and so how does the first processor even process the third signal when the first processor doesn’t even have the third signal? Claims 5-6 fails to resolve the deficiency of claim 4 and are thus rejected under similar rationale.
Regarding claim 6, it is unclear how “the switch is further configured to route the third signal” when claim 4 recites “a third processor configured to transmit a third signal…to one of the first and second processors”. There seems to be missing an essential element on how the third signal is at the switch.
Regarding claim 12, it is unclear what is meant by “a portion of the first set of processing elements is subtracted”. From where is the portion being subtracted from? Claim 13 fails to resolve the deficiency of claim 12 and is thus rejected under similar rationale.
Claim limitations “a dispatch unit configured to load instruction sets for the first set of processing elements” in claim 12 and “a dispatch unit configured to load…” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification at ¶ 21 of the published specification discloses a dispatch unit being hardware or a combination thereof (computer software, hardware, firmware). In view of the above functional languages associated with the dispatch unit being specific functions, corresponding structure must include an algorithm. However, it appears that the specification merely restates the above functional languages associated with the dispatch unit. MPEP 2181(IV) states “Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 13 fails to resolve the deficiency of claim 12 and is thus rejected under similar rationale. Claim 19 fails to resolve the deficiency of claim 16 and is thus rejected under similar rationale. It is suggested to change “dispatch unit” to “dispatch circuitry” to not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and resolve this issue.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claim(s) 7-11, 14-15, 17-18 and 20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter: although several prior arts of record teaches portion(s) of the limitations of independent claims 7 and 14, the prior arts of record, in single or combination (emphasis added), does not teach, suggest or provide rationale (emphasis added) for all of the interconnected limitations of independent claims 7 and 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476